 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 714 
 
AN ACT 
To authorize the Secretary of the Interior to lease certain lands in Virgin Islands National Park, and for other purposes. 
 
 
1.Caneel Bay lease authorization 
(a)DefinitionsIn this section: 
(1)ParkThe term Park means the Virgin Islands National Park. 
(2)ResortThe term resort means the Caneel Bay resort on the island of St. John in the Park. 
(3)Retained use estateThe term retained use estate means the retained use estate for the Caneel Bay property on the island of St. John entered into between the Jackson Hole Preserve and the United States on September 30, 1983 (as amended, assigned, and assumed). 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)Lease authorization 
(1)In generalIf the Secretary determines that the long-term benefit to the Park would be greater by entering into a lease with the owner of the retained use estate than by authorizing a concession contract upon the termination of the retained use estate, the Secretary may enter into a lease with the owner of the retained use estate for the operation and management of the resort. 
(2)AcquisitionsThe Secretary may— 
(A)acquire associated property from the owner of the retained use estate; and 
(B)on the acquisition of property under subparagraph (A), administer the property as part of the Park. 
(3)AuthorityExcept as otherwise provided by this section, a lease shall be in accordance with subsection (k) of section 3 of Public Law 91–383 (16 U.S.C. 1a–2(k)), notwithstanding paragraph (2) of that subsection. 
(4)Terms and conditionsA lease authorized under this section shall— 
(A)be for the minimum number of years practicable, taking into consideration the need for the lessee to secure financing for necessary capital improvements to the resort, but in no event shall the term of the lease exceed 40 years; 
(B)prohibit any transfer, assignment, or sale of the lease or otherwise convey or pledge any interest in the lease without prior written notification to, and approval by the Secretary; 
(C)ensure that the general character of the resort property remains unchanged, including a prohibition against— 
(i)any increase in the overall size of the resort; or 
(ii)any increase in the number of guest accommodations available at the resort; 
(D)prohibit the sale of partial ownership shares or timeshares in the resort;
(E)include provisions to ensure the protection of the natural, cultural, and historic features of the resort and associated property, consistent with the laws and policies applicable to property managed by the National Park Service; and 
(F)include any other provisions determined by the Secretary to be necessary to protect the Park and the public interest. 
(5)Rental amountsIn determining the fair market value rental of the lease required under section 3(k)(4) of Public Law 91–383 (16 U.S.C. 1a–2(k)(4)), the Secretary shall take into consideration— 
(A)the value of any associated property conveyed to the United States; and 
(B)the value, if any, of the relinquished term of the retained use estate. 
(6)Use of proceedsRental amounts paid to the United States under a lease shall be available to the Secretary, without further appropriation, for visitor services and resource protection within the Park. 
(7)Congressional notificationThe Secretary shall submit a proposed lease under this section to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives at least 60 days before the award of the lease. 
(8)RenewalA lease entered into under this section may not be extended or renewed. 
(9)TerminationUpon the termination of a lease entered into under this section, if the Secretary determines the continuation of commercial services at the resort to be appropriate, the services shall be provided in accordance with the National Park Service Concessions Management Improvement Act of 1998 (16 U.S.C. 5951 et seq.). 
(c)Retained use estate 
(1)In generalAs a condition of the lease, the owner of the retained use estate shall terminate, extinguish, and relinquish to the Secretary all rights under the retained use estate and shall transfer, without consideration, ownership of improvements on the retained use estate to the National Park Service. 
(2)Appraisal 
(A)In generalThe Secretary shall require an appraisal by an independent, qualified appraiser who is agreed to by the Secretary and the owner of the retained use estate to determine the value, if any, of the relinquished term of the retained use estate. 
(B)RequirementsAn appraisal under paragraph (1) shall be conducted in accordance with— 
(i)the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(ii)the Uniform Standards of Professional Appraisal Practice. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
